Citation Nr: 0725319	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 12, 1997, 
for the award of entitlement to service connection for post 
traumatic internal derangement and degenerative joint disease 
of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office Buffalo, New York. 

In August 2006, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge in a video conference 
from Buffalo, New York; a transcript of that hearing is of 
record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The initial claim for service connection for a left knee 
disorder was not received prior to March 12, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to March 12, 1997, 
for the award of a 20 percent rating for post traumatic 
internal derangement and degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2004 and January 2006.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)). 

The veteran's claim for an earlier effective date for his 
left knee was considered in the context of a September 2000 
Statement of the Case (SOC), and a substantive appeal was 
timely filed the following month; a November 30, 2000 Report 
of Contact described that the veteran had withdrawn his 
appeal as to that matter.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2000) (Emphasis added).  Significantly, 
the Board has been unable to identify a writing signed by the 
veteran and/or his representative in satisfaction of the 
foregoing.  Parenthetically, withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  In this 
case, it appears that the veteran has continued to prosecute 
the claim.  Accordingly, the Board considers that the 
"withdrawal" was not effective, and that the claim, as 
addressed in the September 2000 SOC, continues.  Had the 
withdrawal been effective, new and material evidence would 
have been required to consider the claim on the merits.  For 
the reasons set forth above, the Board will consider the 
claim on the merits rather than on the more restrictive 
requirements for submission of new and material evidence.  
Finally, the Board can ascertain no prejudice to the veteran 
inasmuch as the RO more recently also appears to have 
addressed the matter on the same basis.  

As noted in Pelegrini II, the plain language of 38 U.S.C.A. § 
5103(a) requires that this notice be provided relatively soon 
after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration. 
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letters provided to the appellant were not 
given prior to the first AOJ adjudication of the claim, the 
letters were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notice.  

Factual Background

The veteran had honorable service.  He fought in Korea and 
was awarded multiple decorations, including the Combat 
Infantry Badge and Purple Heart Medal.  His DD-214 reflects 
that he sustained a fragment and flesh wound to his left 
thigh on July 18, 1953.  Upon separation, service connection 
was established for a single disability, residuals of a 
penetrating wound to the left thigh, effective from December 
1, 1954, the first month after his separation.  

The veteran's service medical records and his original claims 
file were lost.   In this regard, where service medical 
records are missing, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board additionally observes that the claims file 
was rebuilt to the extent possible in November 1984.  In that 
context, the New York Civil Service provided a copy of a form 
completed by the VA on December 1, 1954 that described the 
extent of his war incurred disability as then limited to a 
thigh muscle injury.  

The record reflects that the veteran first reported to VA 
that his service connected disability worsened, and he filed 
for an increase in benefits on August 26, 1997.  In documents 
submitted in September 1997, he more clearly articulated that 
he was seeking service connection for left knee difficulties.  
He reported that he was seen at the VA since March 12, 1997.  
In a statement dated March 26, 1999, he indicated that prior 
to 1997 he had been seeing a family doctor and reconfirmed 
that VA treatment had resumed in 1997.  

The first VA treatment records pertaining to left knee date 
from March 12, 1997.  

Service connection for a left knee disorder was established 
pursuant to a November 1999 rating, initially effective from 
August 26, 1997. the date he had filed for increased 
benefits.  Thereafter, the effective date was adjusted to the 
date when he first received VA treatment for the left knee, 
i.e. March 12, 1997.

The veteran asserts that service connection for the left knee 
should extend retroactive to when he was separated from 
service.  

Analysis

The controlling regulation in this case provides that, unless 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
An earlier effective date may be assigned when it is 
factually ascertainable that an increase in an already 
service connected disability occurred and the claim for 
increase was received within one year from that date, but 
otherwise it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

If this claim is regarded as an original claim for service 
connection for the left knee, the effective date could not 
predate September 1997, because that is when the claim was 
first received.  However, if the knee condition is viewed as 
a part of his already service connected left thigh, the more 
favorable effective date provisions vis-à-vis increased 
ratings could apply.  See 38 C.F.R. § 3.400(o)(2).  It 
appears that the RO extended the more favorable provision to 
the veteran in this case.

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").  In this case, the 
earliest date would be March 12, 1997.  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Based upon the evidence of record, the Board finds that the 
veteran initially submitted his increased rating claim to VA 
in August 1997.  Prior to that time, the veteran did not file 
a claim or communication vis-à-vis his left knee.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the veteran 
does not even assert that such a claim was filed.  Rather, he 
simply asserts that he has experienced knee symptoms since 
separation, and the effective date should extend to when he 
was separated.  The record does not demonstrate that a claim 
or communication vis-à-vis the left knee was so received by 
VA prior to that which traces back to March 1997.  
Unfortunately, the law is dispositive in this matter, and the 
VA cannot ignore it.  

There is also no factually ascertainable evidence 
demonstrating an increased rating was warranted prior to 
March 12, 1997.  In fact, the veteran has not reported any 
contemporary VA treatment for his now service-connected left 
knee disability (or for that matter his left thigh) prior to 
that time.  

Parenthetically, the VA looks to VA treatment records in 
establishing the effective date.  However, private medical 
evidence would not similarly benefit the veteran in this 
case.  Evidence received from a private physician or 
layperson will be accepted as a claim if the matter is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2).  The date of receipt of such evidence 
is considered the date of claim.  Id.  Since private records 
have not been received prior to March 12, 1997, they could 
not serve as a basis for an earlier effective date.

Although the veteran may genuinely and sincerely believe that 
his service connected knee disability warrants an earlier 
effective date, he is not a licensed medical practitioner and 
is not competent to offer medical opinions as to the extent 
of his disability.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran's own opinion in this case as to the degree of 
symptoms he experienced in the past is not factually 
ascertainable evidence.  Therefore, his claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.




ORDER

Entitlement to an effective date earlier than March 12, 1997 
for the grant of service connection for post traumatic 
internal derangement and degenerative joint disease of the 
left knee is denied. 



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


